Citation Nr: 0001149	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  99-02 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent assigned 
in conjunction with the original grant of service connected 
for tinnitus.

2.  Entitlement to a rating in excess of 0 percent (non-
compensable) assigned in conjunction with the original grant 
of service connected for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from June 1980 to July 
1984.  He also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating decision by the 
Atlanta, Georgia, regional office (RO) of the Department of 
Veterans' Affairs (VA).

In the April 1998 rating decision the RO granted service 
connection for tinnitus and for right ear hearing loss and 
assigned rating percentages of 10 percent and 0 percent (non-
compensable), respectively.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The tinnitus is persistent.

3.  Hearing loss in the service connected right ear is 
manifested by an average pure tone threshold of 20 decibels 
and speech discrimination ability of 96 percent correct; and 
the veteran is not totally deaf in the nonservice connected 
left ear.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.87a, Diagnostic Codes 6260 
(1999).

2.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.87a, Diagnostic Codes 6260 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well-grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, his 
claim is plausible.  This finding is based in part on the 
veteran's assertion that his hearing loss disability has 
increased in severity.  Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), 
the Board is obligated to assist the veteran in the 
development of his claim.  Upon a review of the records, it 
is the opinion of the Board that all evidence necessary for 
adjudication of his claim has been obtained. 

I. FACTUAL BACKGROUND

Service Medical Records (SMR's) show that the veteran was 
evaluated for right ear hearing loss and tinnitus.  

A VA examination was conducted in March 1998.  At that time 
the veteran complained of hearing loss and ringing in his 
ears constantly.  He reported a little pain in his ears every 
now and then.   

The audiogram showed that the pure tone thresholds in the 
right ear at 1000, 2000, 3000, and 4000 Hz were 5, 5, 15, and 
55 decibels, respectively.  The average puretone threshold 
was 20 decibels with a discrimination ability of 96 percent 
correct.  The pure tone thresholds in the left ear at 1000, 
2000, 3000, and 4000 Hz were 5, 5, 5, and 5 Hz, respectively.  
The average puretone threshold was 5 decibels with a 
discrimination ability of 100 percent correct.  The 
assessment was moderate high frequency (4K Hz) sensorineural 
hearing loss with excellent speech recognition and normal 
hearing in the left ear.  Also reported was constant 
tinnitus.

A January 1999 private audiometric examination showed hearing 
loss in the right ear.  During his January 1999 RO hearing 
the veteran stated that he is a full time college student and 
that when his professors are speaking he has to make sure his 
right ear is parallel with the wall.  The veteran holds the 
telephone to his left ear to get around his hearing 
difficulty.  The veteran also states that he works with 
children and he has to pay closer attention to them when they 
speak softly.  The veteran stated that an extra-schedular 
rating should apply since the veteran states that he believes 
his sleeping is affected by the tinnitus, and that his right 
ear hearing loss has deteriorated. 

An October 1999 private examination showed that the veteran 
was diagnosed with status post acoustic trauma with resultant 
noise induced sensorineural hearing loss with resultant 
tinnitus.  The veteran had high frequency hearing loss as 
noted on the right with marked loss starting at 4000 Hertz.  

II. ANALYSIS

1.  Increased Rating for Tinnitus.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based upon an average 
impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.   Separate diagnostic codes identify the various 
disabilities.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned. 38 C.F.R. § 4.7 (1999).

Pursuant to 38 C.F.R. § 4.87a, Diagnostic Code 6260, a ten 
(10) percent evaluation is assigned when the tinnitus is 
persistent as a symptom of head injury, concussion, or 
acoustic trauma.  The assigned evaluation of 10 percent 
represents the maximum schedular evaluation available for 
this disability.  As such, the Board finds that a higher 
rating is not warranted. 

2.  Increased Rating for Right Ear Hearing Loss.

During the pendency of this appeal, VA issued new regulations 
for evaluating disabilities affecting auditory impairment. 64 
Fed. Reg. 25202 (1999). They were effective June 10, 1999.  
Where laws or regulations change, after a claim has been 
filed or reopened, and before administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies, unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 312 (1991).

While the regulations noted above had been published and 
became effective during the pendency of this appeal, they 
were not applied to the present claim as the case was 
certified prior to the promulgation of the regulations.  A 
comparison to the previous version of the regulation does not 
disclose any pertinent change to the regulations that would 
affect the outcome of this decision, however.  See 38 C.F.R. 
§ 4.85, 4.87, 4.87a (1999).  

Therefore, the Board concludes that the veteran is not 
prejudiced by application of the current criteria to his 
claim since there are no substantive changes in the 
regulation as relates to his claims.  That is, the 
differences between the former criteria and the revised 
criteria in cases such as the one on appeal are relatively 
minor and do not effect the outcome of the appeal; thus, the 
Board finds that the veteran has not been prejudiced by 
applying the new regulations in the first instance.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from defective hearing, the 
provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I for essentially normal acuity through 
level XI for profound deafness.  Tables VI and VII as set 
forth in § 4.85 are used to calculate the rating to be 
assigned.

In situations where service connection has been granted only 
for defective hearing involving one ear, and the appellant 
does not have total deafness in both ears, the hearing acuity 
of the nonservice-connected ear is considered to be normal.  
In such situations, a maximum 10 percent evaluation is 
assignable where hearing in the service- connected ear is at 
level X or XI.  38 U.S.C.A. § 1160(a) (West 1999); 38 C.F.R. 
§§ 4.85, 4.87, Codes 6100 to 6101 (1999).  The evaluations 
derived from the schedule are intended to make proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.86 
(1999).  Hearing loss claims are evaluated by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluation.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Pursuant to 38 C.F.R. § 4.85(a) (1999), examinations are 
conducted using the controlled speech discrimination tests 
together with the results of the pure tone audiometry test.  
A numeric designation of impaired efficiency is assigned 
based upon the results of the above-mentioned tests.  38 
C.F.R. § 4.85, 4.87 (1999).

The April 1998 VA audiological examination shows a pure tone 
threshold average in the service connected right ear of 20 
decibels with speech recognition ability of 100 percent.  
Such findings correspond to auditory Level I designation.  
The nonservice- connected left ear is not totally deaf.  
Thus, a compensable rating is not warranted. 38 C.F.R. Part 
4, Diagnostic Code 6100 (1999).

3.  Extra-schedular Consideration

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability. 

The governing norm in these exceptional cases is: a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(1998).  There is no indication of marked interference in the 
pursuit of his college education or periods of frequent 
hospitalization.  Therefore, the Board concludes that extra-
schedular consideration under 38 C.F.R. § 3.321(b) is not 
warranted in this case.

In rendering these decision, the Board does not find that any 
of the other applicable provisions of Chapters 3 and 4, 38 
C.F.R. (1998), which provide a basis for granting an 
increased rating for the veteran's service-connected right 
ear hearing loss and tinnitus.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  The Board further finds that the 
ratings currently in effect are the highest warranted during 
the appeal period for both tinnitus and right ear hearing 
loss.  Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 
1999).


ORDER

Entitlement to a rating in excess of 10 percent tinnitus and 
a rating in excess of 0 percent (non-compensable) for right 
ear hearing loss is denied.



		
ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

